DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Osypka (US 20170296227), cited in IDS.
Regarding claim 1, Osypka discloses A system for connecting an indwelling pump mechanism 100 to a left ventricular location and an aortic wall location (Fig. 17, section 0115, The inventive insertion unit is connected to an artificial blood vessel system consisting of a tube, one end of the tube being placed and fixed within the shaft of the insertion unit and the other end is configured to be disposed in the aorta), said system comprising: an aortic conduit 80 having one end configured to attach to a 
Concerning claim 2, Osypka discloses the self-expanding scaffolds 11 of the aortic conduit and the ventricular conduit each include a sealing zone 1-4, an anchoring zone 121, and a tail zone (Figs. 3, 17, 20).
With respect to claim 3, Osypka discloses the self-expanding scaffolds of the aortic conduit 11 and the ventricular conduit 1-4, each further include anchor features for securing to an adjacent tissue penetration (Figs. 17, 20, section 0119, A device for pushing anchors like T-bars with attached surgical sutures are pushed through said catheter and guided to the cardiac valve and knot together).	 
.
Claim Objections
Claim(s) 4 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792